NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



BRITTA SWANSON GEAR,                     )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D18-1776
                                         )
BRIAN LEIGH GEAR,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed July 19, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for Lee
County; Lee A. Schreiber, Judge.

Britta Swanson Gear, pro se.

John D. Mills of Law Office of John D.
Mills, P.A., Fort Myers, for Appellee.



PER CURIAM.

             Affirmed.


KELLY, LaROSE, and ROTHSTEIN-YOUAKIM, JJ., Concur.